DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Claims 1-20 are pending. The specification is objected to. Statutory and non-statutory double patenting rejections are made. Claim 1 is rejected under 35 U.S.C. 101, a statutory double patenting rejection, and claims 1, 3, 7-8, 10, 14-15, and 17 are provisionally rejected under 35 U.S.C. 101. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to patent ineligible subject matter. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over "Integrated well placement and fracture design optimization for multi-well pad development in tight oil reservoirs" (Wang) in view of Singh et al. (US 2021/0131249 A1).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: 
In paragraph [0052] line 10 and paragraph [0026] line 11, the word “to” has a strikethrough indicating it was deleted in the editing process prior to filing, but accidentally filed with the strikethrough, rather than deleting the word. The word should likely be deleted.
In paragraph [0059] line 5, the hanging word “Specifically,” seems to be an artifact from the editing process prior to filing. The word should likely be deleted.
Regarding FIG. 4 and the disclosure, it appears the box labeled 408 should be described in reference to paragraph [0058], and the unlabeled box “Recommended Action” should be given a label to replace the use of 408 in paragraphs [0060] and [0061].
In paragraphs [0061] and [0096], the word “Examiner” should likely be replaced by “operator”.
In paragraphs [0076], [0082], and [0083], reference character “515” should read “516” because that is the reference character used in FIG. 5.
Appropriate correction is required.

Double Patenting
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11421528 B2. This is a statutory double patenting rejection.
Claims 1, 3, 7-8, 10, 14-15, and 17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5-7, 13, and 20, respectively, of co-pending Application No. 17/030,020 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to patent ineligible subject matter. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/May test, which requires:
Determining the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of natural, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. See MEPE 2106.
Step 2A is a two-prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particular in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and step 2B purposes as containing a single judicial exception. MPEP 2106.04(II)(B).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method comprising: receiving diagnostics data of a hydraulic fracturing completion of a wellbore; accessing a fracture formation model that models formation characteristics of fractures formed through the wellbore into a formation surrounding the wellbore during the hydraulic fracturing completion with respect to surface variables of the hydraulic fracturing completion; selecting one or more subsurface objective functions from a plurality of subsurface objective functions for changing one or more of the formation characteristics of the fractures, the one or more subsurface objective functions including an objective function for cluster efficiency, the objective function for cluster efficiency including flow distribution throughout a plurality of clusters of perforations; and applying the fracture formation model based on the diagnostics data to determine values of the surface variables for controlling the formation characteristics of the fractures to converge on the one or more subsurface objective functions.
Under step 2A prong one, the bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally access a fracture formation model, select an objective function from a plurality of objective functions, and apply the model to determine values. See example 37 claim 3 of the 2019 PEG examples for an example of a claim that recites a mental process. Similar to determining an amount of use of each icon and ranking icons based on the amount of use, the instant claim collects information by “receiving”, “accessing”, and “selecting” certain information, and then uses the information to perform an “applying to determine” step that may be performed entirely in the human mind.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Her the claim has one additional limitation “receiving diagnostics data of a hydraulic fracturing completion of a wellbore”. The non-bolded additional limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), mere data gathering: i. Performing clinical tests on individuals to obtain input for an equation. Here, receiving diagnostics data is not an abstract idea. However, similar to “performing tests to obtain input for an equation”, receiving data does not add a meaningful limitation to the abstract idea of applying a model to determine certain values.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim as a whole is not integrated into a practical application. The claim is generally linked to controlling a hydraulic fracturing completion, (Specification [0002]), but the actual claim language is not performing any controlling steps. Rather the claim, as drafted, claims applying a fracture formation model to determine values of surface variables. A person having skill in the art could select an appropriate model and objective function, and then perform the necessary calculations using a piece of paper to model the fracture formation based on certain values and would be performing the claim limitations without performing any action based on the information.
Moving on to step 2B of the analysis, Examiner must consider whet each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The non-bolded additional limitation is not significantly more because the courts consider this limitation to be well understood, routine, and conventional. See MPEP 2106.05(d), iv. Presenting offers and gathering statistics. Similar to gathering statistics, the limitation here is “receiving diagnostic data”, which is not considered significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that the claim is directed to a combination of known elements arranged or organized in an unconventional manner. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising modifying the surface variables based on the fracture formation model applied according to the diagnostics data to converge on the one or more subsurface objective functions including the objective function for cluster efficiency. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally access a fracture formation model, select an objective function from a plurality of objective functions, apply the model to determine values, and then modify some values in the function or model to determine additional values. See example 37 claim 3 of the 2019 PEG examples for an example of a claim that recites a mental process. Similar to determining an amount of use of each icon and ranking icons based on the amount of use, the instant claim collects information by “receiving”, “accessing”, and “selecting” certain information, and then uses the information to perform a “modifying” step that may be performed entirely in the human mind. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 2 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 2, wherein the selecting of the one or more subsurface objective functions includes assigning a weight to each of the one or more subsurface objective functions that is greater than a corresponding weight assigned to each other subsurface objective functions of the plurality of subsurface objective functions. Here the claim is adding a further limitation on the “selecting” step of claim 1. In that context, the limitation is an abstract idea because the selecting is part of a mental process, as described above. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 3 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the flow distribution throughout the plurality of clusters of perforations is viewed on a per cluster basis and across each of the plurality of clusters of perforations. Here the claim is adding a further limitation on the “selecting” step of claim 1. In that context, the limitation is an abstract idea because the selecting is part of a mental process, as described above. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a human can view or access existing data in a variety of formats. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 4 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising maximizing the objective function of cluster efficiency to converge the flow distribution throughout the plurality of clusters of perforations towards a uniform flow distribution. Here the claim is adding a further limitation to claim 1. In that context, the limitation is an abstract idea because is part of a mental process, as described above. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a human can observe results, change inputs, and repeat to find an optimum value or values. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 5 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the flow distribution includes a flow rate of each cluster of the plurality of clusters of perforations. Here the claim is adding a further limitation on the “selecting” step of claim 1. In that context, the limitation is an abstract idea because the selecting is part of a mental process, as described above. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a human can view or access existing data in a variety of formats. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 6 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising forming a completion plan for performing the hydraulic fracturing completion of the wellbore based on the values of the surface variables, the completion plan being a modified completion plan formed by modifying a previous completion plan for the hydraulic fracturing completion based on the values of one or more of the surface variables. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a human can create or modify a plan based on data, mentally or with a pen and paper. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 7 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 8, applying step 1, the preamble of claim 8 claims a system so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 8 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
18. A system comprising: one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: receive diagnostics data of a hydraulic fracturing completion of a wellbore; access a fracture formation model that models formation characteristics of fractures formed through the wellbore into a formation surrounding the wellbore during the hydraulic fracturing completion with respect to surface variables of the hydraulic fracturing completion; select one or more subsurface objective functions from a plurality of subsurface objective functions for changing one or more of the formation characteristics of the fractures, the one or more subsurface objective functions including an objective function for cluster efficiency, the objective function for cluster efficiency including flow distribution throughout a plurality of clusters of perforations; and apply the fracture formation model based on the diagnostics data to determine values of the surface variables for controlling the formation characteristics of the fractures to converge on the one or more subsurface objective functions.
Under step 2A prong one, the bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally access a fracture formation model, select an objective function from a plurality of objective functions, and apply the model to determine values. See example 37 claim 3 of the 2019 PEG examples for an example of a claim that recites a mental process. Similar to determining an amount of use of each icon and ranking icons based on the amount of use, the instant claim collects information by “receiving”, “accessing”, and “selecting” certain information, and then uses the information to perform an “applying to determine” step that may be performed entirely in the human mind.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Her the claim has two additional limitations of (1) “one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to:” and (2) “receiving diagnostics data of a hydraulic fracturing completion of a wellbore”. The first non-bolded additional limitation falls within the “apply it” category. See MPEP 2106.05(f). The limitation including “one or more processors” and “computer readable storage medium” includes those elements as mere instructions to implement an abstract idea or other exception on a computer. The second non-bolded additional limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), mere data gathering: i. Performing clinical tests on individuals to obtain input for an equation. Here, receive diagnostics data is not an abstract idea. However, similar to “performing tests to obtain input for an equation”, receiving data does not add a meaningful limitation to the abstract idea of applying a model to determine certain values.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim as a whole is not integrated into a practical application. The claim is generally linked to controlling a hydraulic fracturing completion, (Specification [0002]), but the actual claim language is not performing any controlling steps. Rather the claim, as drafted, claims applying a fracture formation model to determine values of surface variables. A person having skill in the art could select an appropriate model and objective function, and then perform the necessary calculations using a piece of paper to model the fracture formation based on certain values and would be performing the claim limitations without performing any action based on the information.
Moving on to step 2B of the analysis, Examiner must consider whet each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The non-bolded additional limitation is not significantly more because the courts consider this limitation to be well understood, routine, and conventional. See MPEP 2106.05(d), iv. Presenting offers and gathering statistics. Similar to gathering statistics, the limitation here is “receiving diagnostic data”, which is not considered significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that the claim is directed to a combination of known elements arranged or organized in an unconventional manner. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 8, further comprising modifying the surface variables based on the fracture formation model applied according to the diagnostics data to converge on the one or more subsurface objective functions including the objective function for cluster efficiency. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally access a fracture formation model, select an objective function from a plurality of objective functions, apply the model to determine values, and then modify some values in the function or model to determine additional values. See example 37 claim 3 of the 2019 PEG examples for an example of a claim that recites a mental process. Similar to determining an amount of use of each icon and ranking icons based on the amount of use, the instant claim collects information by “receiving”, “accessing”, and “selecting” certain information, and then uses the information to perform a “modifying” step that may be performed entirely in the human mind. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 9 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 9, wherein the selecting of the one or more subsurface objective functions includes assigning a weight to each of the one or more subsurface objective functions that is greater than a corresponding weight assigned to each other subsurface objective functions of the plurality of subsurface objective functions. Here the claim is adding a further limitation on the “selecting” step of claim 8. In that context, the limitation is an abstract idea because the selecting is part of a mental process, as described above. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 10 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 8, wherein the flow distribution throughout the plurality of clusters of perforations is viewed on a per cluster basis and across each of the plurality of clusters of perforations. Here the claim is adding a further limitation on the “selecting” step of claim 1. In that context, the limitation is an abstract idea because the selecting is part of a mental process, as described above. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a human can view or access existing data in a variety of formats. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 11 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 8, further comprising maximizing the objective function of cluster efficiency to converge the flow distribution throughout the plurality of clusters of perforations towards a uniform flow distribution. Here the claim is adding a further limitation to claim 1. In that context, the limitation is an abstract idea because is part of a mental process, as described above. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a human can observe results, change inputs, and repeat to find an optimum value or values. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 12 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 8, wherein the flow distribution includes a flow rate of each cluster of the plurality of clusters of perforations. Here the claim is adding a further limitation on the “selecting” step of claim 8. In that context, the limitation is an abstract idea because the selecting is part of a mental process, as described above. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a human can view or access existing data in a variety of formats. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 13 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 8, further comprising forming a completion plan for performing the hydraulic fracturing completion of the wellbore based on the values of the surface variables, the completion plan being a modified completion plan formed by modifying a previous completion plan for the hydraulic fracturing completion based on the values of one or more of the surface variables. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a human can create or modify a plan based on data, mentally or with a pen and paper. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 14 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 15, applying step 1, the preamble of claim 15 claims a non-transitory computer readable medium so this claim falls within the statutory category of a manufacture. In order to apply step 2A, a recitation of claim 15 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
15. A non-transitory computer-readable storage medium comprising: instructions stored on the non-transitory computer-readable storage medium, the instructions, when executed by one or more processors, cause the one or more processors to: receive diagnostics data of a hydraulic fracturing completion of a wellbore; access a fracture formation model that models formation characteristics of fractures formed through the wellbore into a formation surrounding the wellbore during the hydraulic fracturing completion with respect to surface variables of the hydraulic fracturing completion; select one or more subsurface objective functions from a plurality of subsurface objective functions for changing one or more of the formation characteristics of the fractures, the one or more subsurface objective functions including an objective function for cluster efficiency, the objective function for cluster efficiency including flow distribution throughout a plurality of clusters of perforations; and apply the fracture formation model based on the diagnostics data to determine values of the surface variables for controlling the formation characteristics of the fractures to converge on the one or more subsurface objective functions.
Under step 2A prong one, the bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally access a fracture formation model, select an objective function from a plurality of objective functions, and apply the model to determine values. See example 37 claim 3 of the 2019 PEG examples for an example of a claim that recites a mental process. Similar to determining an amount of use of each icon and ranking icons based on the amount of use, the instant claim collects information by “receiving”, “accessing”, and “selecting” certain information, and then uses the information to perform an “applying to determine” step that may be performed entirely in the human mind.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Her the claim has two additional limitations of (1) “instructions stored on the non-transitory computer-readable storage medium, the instructions, when executed by one or more processors, cause the one or more processors to:” and (2) “receiving diagnostics data of a hydraulic fracturing completion of a wellbore”. The first non-bolded additional limitation falls within the “apply it” category. See MPEP 2106.05(f). The limitation including “one or more processors” and “computer readable storage medium” includes those elements as mere instructions to implement an abstract idea or other exception on a computer. The second non-bolded additional limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), mere data gathering: i. Performing clinical tests on individuals to obtain input for an equation. Here, receive diagnostics data is not an abstract idea. However, similar to “performing tests to obtain input for an equation”, receiving data does not add a meaningful limitation to the abstract idea of applying a model to determine certain values.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim as a whole is not integrated into a practical application. The claim is generally linked to controlling a hydraulic fracturing completion, (Specification [0002]), but the actual claim language is not performing any controlling steps. Rather the claim, as drafted, claims applying a fracture formation model to determine values of surface variables. A person having skill in the art could select an appropriate model and objective function, and then perform the necessary calculations using a piece of paper to model the fracture formation based on certain values and would be performing the claim limitations without performing any action based on the information.
Moving on to step 2B of the analysis, Examiner must consider whet each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The non-bolded additional limitation is not significantly more because the courts consider this limitation to be well understood, routine, and conventional. See MPEP 2106.05(d), iv. Presenting offers and gathering statistics. Similar to gathering statistics, the limitation here is “receiving diagnostic data”, which is not considered significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that the claim is directed to a combination of known elements arranged or organized in an unconventional manner. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer-readable storage medium of claim 15, further comprising modifying the surface variables based on the fracture formation model applied according to the diagnostics data to converge on the one or more subsurface objective functions including the objective function for cluster efficiency. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally access a fracture formation model, select an objective function from a plurality of objective functions, apply the model to determine values, and then modify some values in the function or model to determine additional values. See example 37 claim 3 of the 2019 PEG examples for an example of a claim that recites a mental process. Similar to determining an amount of use of each icon and ranking icons based on the amount of use, the instant claim collects information by “receiving”, “accessing”, and “selecting” certain information, and then uses the information to perform a “modifying” step that may be performed entirely in the human mind. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 16 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer-readable storage medium of claim 16, wherein the selecting of the one or more subsurface objective functions includes assigning a weight to each of the one or more subsurface objective functions that is greater than a corresponding weight assigned to each other subsurface objective functions of the plurality of subsurface objective functions. Here the claim is adding a further limitation on the “selecting” step of claim 15. In that context, the limitation is an abstract idea because the selecting is part of a mental process, as described above. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 17 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer-readable storage medium of claim 15, wherein the flow distribution throughout the plurality of clusters of perforations is viewed on a per cluster basis and across each of the plurality of clusters of perforations. Here the claim is adding a further limitation on the “selecting” step of claim 1. In that context, the limitation is an abstract idea because the selecting is part of a mental process, as described above. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a human can view or access existing data in a variety of formats. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 18 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer-readable storage medium of claim 15, further comprising maximizing the objective function of cluster efficiency to converge the flow distribution throughout the plurality of clusters of perforations towards a uniform flow distribution. Here the claim is adding a further limitation to claim 1. In that context, the limitation is an abstract idea because is part of a mental process, as described above. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a human can observe results, change inputs, and repeat to find an optimum value or values. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 19 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer-readable storage medium of claim 15, wherein the flow distribution includes a flow rate of each cluster of the plurality of clusters of perforations. Here the claim is adding a further limitation on the “selecting” step of claim 15. In that context, the limitation is an abstract idea because the selecting is part of a mental process, as described above. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a human can view or access existing data in a variety of formats. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 20 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over "Integrated well placement and fracture design optimization for multi-well pad development in tight oil reservoirs" (Wang) in view of Singh et al. (US 2021/0131249 A1).
Regarding claim 1, Wang teaches a method comprising (optimize both well placement and hydraulic fracture parameters simultaneously in a multi-well pad using differential evolution constrained optimization through a generalized selection, [Abstract] lines 1-7): receiving diagnostics data of hydraulic fracturing completion of a wellbore (in this work a total of 1166 well completion dataset from Cardium tight formation is collected, [page 474 col 2 paragraph 3 lines 9-11]); accessing a fracture formation model that models formation characteristics of fractures forms through the wellbore into a formation surrounding the wellbore during the hydraulic fracturing completion with respect to surface variables of the hydraulic fracturing completion (utilized to determine fluid injection coefficients, referencing equation (3), [page 474 col 2 paragraph 3 lines 11-12]; equation (3) is a combination of equations (1) and (2), which relates formation characteristics such as fracture geometry to surface variables such as amount of fracturing fluid, [page 474 col 2 paragraph 3 lines 1-9]); selecting one or more subsurface objective functions from a plurality of subsurface objective functions for changing one or more of the formation characteristics of the fractures (selection rule is equation (28), which includes four objective functions, where gk(ui,G) describes the 3 constraint functions, and f(ui,G) is a function for the fitness value, [page 479]; the input vector to include well stimulation design parameters for fracture spacing, fracture half-length, and fracture conductivity, [page 476 col 1 paragraph 2 lines 1-3]), the one or more subsurface objective functions including an objective function for wellbore interference (constraint 1 included in objective function, eq. (28), to avoid overlap of fractures and wellbore damage, [page 477 col 1 paragraph 1 lines 1-14]), the objective function for wellbore interference including interference information from a neighboring wellbore (includes inter-well distance, [page 477 col 1 paragraph 1 lines 1-14]; which is found to affect inter-well pressure interaction, [page 486 col 2 paragraph 1 lines 6-9]); and applying the fracture formation model based on the diagnostics data to determine values of the surface variables for controlling the formation characteristics of the fractures to converge on the one or more subsurface objective functions (In this work, well parameters including well-spacing, well length, and fracture parameters such as fracture spacing, fracture half-length, and fracture conductivity are optimized to achieve the highest NPV for the multi-well pad development, [page 477 col 1 paragraph 4 lines 1-5]).
Wang does not teach the one or more subsurface objective functions including an objective function for cluster efficiency, the objective function for cluster efficiency including flow distribution throughout a plurality of clusters of perforations.
Singh does teach the one or more subsurface objective functions including an objective function for cluster efficiency ([0155] “At 2920, the method 2900 includes using the model to determine proppant distribution for the plurality of clusters within the fracture stage of the wellbore.” [00136] “In some embodiments, the model sub-module 280 contains a set of instructions 280-1 and accepts metadata and parameters 280-2 that will enable it to generate a model that correlates the single azimuth, the determined proppant efficiency for the at least one opening along the single azimuth, and the determined proppant efficiency for the at least one other opening of the wellbore at the different azimuth.” The model determines the proppant efficiency using the plurality of clusters. The proppant efficiency is based on the clusters.), the objective function for cluster efficiency including flow distribution throughout a plurality of clusters of perforations ([0011] “FIG. 1B illustrates one example with an aim to create equal fracture geometry with equal fluid distribution in each cluster.” and Fig. 1B).
Wang and Singh are analogous because they are from the “same field of endeavor” well modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wang and Singh before him or her, to modify Wang to include cluster efficiency as taught by Singh.
The suggestion/motivation for doing so would have been Singh [0087] “Advantageously, embodiments consistent with this disclosure may improve fracture placement efficiency.”
Regarding claim 2, Wang in view of Singh teaches all of the limitations of claim 1, as noted above. Wang further teaches modifying the surface variables based on the fracture formation model applied according to the diagnostics data to converge on the one or more subsurface objective functions (surface variables include injection volume of fracturing fluid and tonnage of proppant pumped per stage as described in equations (1) and (2), [page 474]; the variables are modified in the generalized differential evolution (GDE) algorithm of FIG. 6, where x is the input vector, [page 478]; and convergence is described in section 5.7, where Figure 22 shows the evolution of total proppant and fracturing fluid usage for horizontal well 2 in the four-well pad optimization process, [page 489 col 2 paragraph 2 lines 1-3]; which takes into account inter-well pressure interaction, [page 486 col 2 paragraph 1 lines 6-9]).
Wang does not teach including the objective function for cluster efficiency.
Singh does teach the objective function for cluster efficiency ([0155] “At 2920, the method 2900 includes using the model to determine proppant distribution for the plurality of clusters within the fracture stage of the wellbore.” [00136] “In some embodiments, the model sub-module 280 contains a set of instructions 280-1 and accepts metadata and parameters 280-2 that will enable it to generate a model that correlates the single azimuth, the determined proppant efficiency for the at least one opening along the single azimuth, and the determined proppant efficiency for the at least one other opening of the wellbore at the different azimuth.” The model determines the proppant efficiency using the plurality of clusters. The proppant efficiency is based on the clusters.).
Regarding claim 3, Wang in view of Singh teaches all of the limitations of claim 2, as noted above. Wang further teaches wherein the selecting of the one or more subsurface objective functions includes assigning a weight to each of the one or more subsurface objective functions that is greater than a corresponding weight assigned to each other subsurface objective functions of the plurality of subsurface objective functions (one or more objective functions is shown in eq. (28), [page 479]; and the selection rule for the new objective function u_i,G is calculated based on a weighted difference between two population vectors, [page 479 col 1 paragraph 1 line 17]).
Regarding claim 4, Wang in view of Singh teaches all of the limitations of claim 1, as noted above. Wang does not teach wherein the flow distribution throughout the plurality of clusters of perforations is viewed on a per cluster basis and across each of the plurality of clusters of perforations.
Singh does teach wherein the flow distribution throughout the plurality of clusters of perforations is viewed on a per cluster basis and across each of the plurality of clusters of perforations ([0140] “For example, the wellbore properties comprise wellbore diameter, perforation number, perforation diameter, flow rate through each perforation, and flow rate in the wellbore.”, Fig. 8).
Regarding claim 5, Wang in view of Singh teaches all of the limitations of claim 1, as noted above. Wang does not teach further comprising maximizing the objective function of cluster efficiency to converge the flow distribution throughout the plurality of clusters of perforations towards a uniform flow distribution.
Singh does teach further comprising maximizing the objective function of cluster efficiency to converge the flow distribution throughout the plurality of clusters of perforations towards a uniform flow distribution ([0011] “FIG. 1B illustrates one example with an aim to create equal fracture geometry with equal fluid distribution in each cluster.” and Fig. 1B).
Regarding claim 6, Wang in view of Singh teaches all of the limitations of claim 1, as noted above. Wang does not teach wherein the flow distribution includes a flow rate of each cluster of the plurality of clusters of perforations.
Singh does teach wherein the flow distribution includes a flow rate of each cluster of the plurality of clusters of perforations ([0140] “For example, the wellbore properties comprise wellbore diameter, perforation number, perforation diameter, flow rate through each perforation, and flow rate in the wellbore.”, Fig. 8).
Regarding claim 7, Wang in view of Singh teaches all of the limitations of claim 1, as noted above. Wang additionally teaches forming a completion plan for performing the hydraulic fracturing completion of the wellbore based on the values of the surface variables (optimization problem is for well completion and stimulation design, [page 473 col 2 paragraph 2 lines 7-8]), the completion plan being a modified completion plan formed by modifying a previous completion plan for the hydraulic fracturing completion based on the values of one or more of the surface variables (GDE creates mutant vectors using the population members in the current iteration, [page 478 col 2 paragraph 2 lines 1-2]).

Regarding claim 8, Wang teaches a system comprising: one or more processors (the current-to-best mutation strategy employed in this work is computationally efficient, indicating a computer processor that is efficiently calculating, [page 481 col 1 paragraph 2 lines 5-10]); and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to (the current-to-best mutation strategy employed in this work is computationally efficient, indicating a computer processor that is efficiently calculating, [page 481 col 1 paragraph 2 lines 5-10]; and FIG. 6 shows the generalized differential evolution algorithm employed which is a program that requires saving the result, indicating a program is run and the result is saved on a computer, [page 478]). Regarding the remaining elements of claim 8, incorporating the rejections of claim 1, claim 8 is rejected as discussed above for a substantially similar rationale.
Regarding claim 9, Wang in view of Singh teaches all of the limitations of claim 8, as noted above. Wang further teaches modifying the surface variables based on the fracture formation model applied according to the diagnostics data to converge on the one or more subsurface objective functions (surface variables include injection volume of fracturing fluid and tonnage of proppant pumped per stage as described in equations (1) and (2), [page 474]; the variables are modified in the generalized differential evolution (GDE) algorithm of FIG. 6, where x is the input vector, [page 478]; and convergence is described in section 5.7, where Figure 22 shows the evolution of total proppant and fracturing fluid usage for horizontal well 2 in the four-well pad optimization process, [page 489 col 2 paragraph 2 lines 1-3]; which takes into account inter-well pressure interaction, [page 486 col 2 paragraph 1 lines 6-9]).
Wang does not teach including the objective function for cluster efficiency.
Singh does teach the objective function for cluster efficiency ([0155] “At 2920, the method 2900 includes using the model to determine proppant distribution for the plurality of clusters within the fracture stage of the wellbore.” [00136] “In some embodiments, the model sub-module 280 contains a set of instructions 280-1 and accepts metadata and parameters 280-2 that will enable it to generate a model that correlates the single azimuth, the determined proppant efficiency for the at least one opening along the single azimuth, and the determined proppant efficiency for the at least one other opening of the wellbore at the different azimuth.” The model determines the proppant efficiency using the plurality of clusters. The proppant efficiency is based on the clusters.).
Regarding claim 10, Wang in view of Singh teaches all of the limitations of claim 9, as noted above. Wang further teaches wherein the selecting of the one or more subsurface objective functions includes assigning a weight to each of the one or more subsurface objective functions that is greater than a corresponding weight assigned to each other subsurface objective functions of the plurality of subsurface objective functions (one or more objective functions is shown in eq. (28), [page 479]; and the selection rule for the new objective function u_i,G is calculated based on a weighted difference between two population vectors, [page 479 col 1 paragraph 1 line 17]).
Regarding claim 11, Wang in view of Singh teaches all of the limitations of claim 8, as noted above. Wang does not teach wherein the flow distribution throughout the plurality of clusters of perforations is viewed on a per cluster basis and across each of the plurality of clusters of perforations.
Singh does teach wherein the flow distribution throughout the plurality of clusters of perforations is viewed on a per cluster basis and across each of the plurality of clusters of perforations ([0140] “For example, the wellbore properties comprise wellbore diameter, perforation number, perforation diameter, flow rate through each perforation, and flow rate in the wellbore.”, Fig. 8).
Regarding claim 12, Wang in view of Singh teaches all of the limitations of claim 8, as noted above. Wang does not teach further comprising maximizing the objective function of cluster efficiency to converge the flow distribution throughout the plurality of clusters of perforations towards a uniform flow distribution.
Singh does teach further comprising maximizing the objective function of cluster efficiency to converge the flow distribution throughout the plurality of clusters of perforations towards a uniform flow distribution ([0011] “FIG. 1B illustrates one example with an aim to create equal fracture geometry with equal fluid distribution in each cluster.” and Fig. 1B).
Regarding claim 13, Wang in view of Singh teaches all of the limitations of claim 8, as noted above. Wang does not teach wherein the flow distribution includes a flow rate of each cluster of the plurality of clusters of perforations.
Singh does teach wherein the flow distribution includes a flow rate of each cluster of the plurality of clusters of perforations ([0140] “For example, the wellbore properties comprise wellbore diameter, perforation number, perforation diameter, flow rate through each perforation, and flow rate in the wellbore.”, Fig. 8).
Regarding claim 14, Wang in view of Singh teaches all of the limitations of claim 8, as noted above. Wang additionally teaches forming a completion plan for performing the hydraulic fracturing completion of the wellbore based on the values of the surface variables (optimization problem is for well completion and stimulation design, [page 473 col 2 paragraph 2 lines 7-8]), the completion plan being a modified completion plan formed by modifying a previous completion plan for the hydraulic fracturing completion based on the values of one or more of the surface variables (GDE creates mutant vectors using the population members in the current iteration, [page 478 col 2 paragraph 2 lines 1-2]).

Regarding claim 15, Wang teaches a non-transitory computer-readable storage medium comprising: instructions stored on the non-transitory computer-readable storage medium, the instructions, when executed by one or more processors, cause the one or more processors to: (the current-to-best mutation strategy employed in this work is computationally efficient, indicating a computer processor that is efficiently calculating, [page 481 col 1 paragraph 2 lines 5-10]; and FIG. 6 shows the generalized differential evolution algorithm employed which is a program that requires saving the result, indicating a program is stored, and run, and the result is saved on a computer, [page 478]): Regarding the remaining elements of claim 15, incorporating the rejections of claim 1, claim 15 is rejected as discussed above for a substantially similar rationale.
Regarding claim 16, Wang in view of Singh teaches all of the limitations of claim 15, as noted above. Wang further teaches modifying the surface variables based on the fracture formation model applied according to the diagnostics data to converge on the one or more subsurface objective functions (surface variables include injection volume of fracturing fluid and tonnage of proppant pumped per stage as described in equations (1) and (2), [page 474]; the variables are modified in the generalized differential evolution (GDE) algorithm of FIG. 6, where x is the input vector, [page 478]; and convergence is described in section 5.7, where Figure 22 shows the evolution of total proppant and fracturing fluid usage for horizontal well 2 in the four-well pad optimization process, [page 489 col 2 paragraph 2 lines 1-3]; which takes into account inter-well pressure interaction, [page 486 col 2 paragraph 1 lines 6-9]).
Wang does not teach including the objective function for cluster efficiency.
Singh does teach the objective function for cluster efficiency ([0155] “At 2920, the method 2900 includes using the model to determine proppant distribution for the plurality of clusters within the fracture stage of the wellbore.” [00136] “In some embodiments, the model sub-module 280 contains a set of instructions 280-1 and accepts metadata and parameters 280-2 that will enable it to generate a model that correlates the single azimuth, the determined proppant efficiency for the at least one opening along the single azimuth, and the determined proppant efficiency for the at least one other opening of the wellbore at the different azimuth.” The model determines the proppant efficiency using the plurality of clusters. The proppant efficiency is based on the clusters.).
Regarding claim 17, Wang in view of Singh teaches all of the limitations of claim 16, as noted above. Wang further teaches wherein the selecting of the one or more subsurface objective functions includes assigning a weight to each of the one or more subsurface objective functions that is greater than a corresponding weight assigned to each other subsurface objective functions of the plurality of subsurface objective functions (one or more objective functions is shown in eq. (28), [page 479]; and the selection rule for the new objective function u_i,G is calculated based on a weighted difference between two population vectors, [page 479 col 1 paragraph 1 line 17]).
Regarding claim 18, Wang in view of Singh teaches all of the limitations of claim 15, as noted above. Wang does not teach wherein the flow distribution throughout the plurality of clusters of perforations is viewed on a per cluster basis and across each of the plurality of clusters of perforations.
Singh does teach wherein the flow distribution throughout the plurality of clusters of perforations is viewed on a per cluster basis and across each of the plurality of clusters of perforations ([0140] “For example, the wellbore properties comprise wellbore diameter, perforation number, perforation diameter, flow rate through each perforation, and flow rate in the wellbore.”, Fig. 8).
Regarding claim 19, Wang in view of Singh teaches all of the limitations of claim 15, as noted above. Wang does not teach further comprising maximizing the objective function of cluster efficiency to converge the flow distribution throughout the plurality of clusters of perforations towards a uniform flow distribution.
Singh does teach further comprising maximizing the objective function of cluster efficiency to converge the flow distribution throughout the plurality of clusters of perforations towards a uniform flow distribution ([0011] “FIG. 1B illustrates one example with an aim to create equal fracture geometry with equal fluid distribution in each cluster.” and Fig. 1B).
Regarding claim 20, Wang in view of Singh teaches all of the limitations of claim 15, as noted above. Wang does not teach wherein the flow distribution includes a flow rate of each cluster of the plurality of clusters of perforations.
Singh does teach wherein the flow distribution includes a flow rate of each cluster of the plurality of clusters of perforations ([0140] “For example, the wellbore properties comprise wellbore diameter, perforation number, perforation diameter, flow rate through each perforation, and flow rate in the wellbore.”, Fig. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mientka et al. “A Novel Approach to Predicting Improvements in Perforation Cluster Treatment Efficiency” 2018 is directed to optimizing perforation clusters. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148